 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        DARYL ROGERS,                                       CASE NO. C19-5501RBL
 9
                                Petitioner,                 ORDER
10               v.
                                                            [Dkt. #s 17 & 18]
11      STATE OF WASHINGTON,

12                              Respondent.

13

14
              THIS MATTER is before the Court on Petitioner Rogers’ Motion for Reconsideration
15
     [Dlkt. # 18] of the Court’s Order [Dkt. # 14] adopting Magistrate Judge Fricke’s Report and
16
     Recommendation [Dkt. # 12], and denying Rogers’ § 2254 Petition (without prejudice) for
17
     failure to exhaust his state court remedies. [Dkt. # 1].
18
              Rogers claims that it would be futile to require him to exhaust those remedies, because
19
     Article I section 26 of the Washington Constitution is itself unconstitutional under the United
20
     States Constitution. He also appears to seek summary judgment in his own favor on his habeas
21
     claim.
22
              Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will ordinarily
23
     be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or legal
24


     ORDER - 1
 1   authority which could not have been brought to the attention of the court earlier, through

 2   reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and

 3   that amounts to a complete disregard of the controlling law or the credible evidence in the

 4   record.” Black's Law Dictionary 622 (9th ed. 2009).

 5           Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

 6   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 7   877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted, absent highly

 8   unusual circumstances, unless the district court is presented with newly discovered evidence,

 9   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

10   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

11   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

12   reconsideration, is intended to provide litigants with a second bite at the apple. A motion for

13   reconsideration should not be used to ask a court to rethink what the court had already thought

14   through — rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

15   Ariz. 1995). Mere disagreement with a previous order is an insufficient basis for reconsideration,

16   and reconsideration may not be based on evidence and legal arguments that could have been

17   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co., 363 F.

18   Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is committed to

19   the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakima

20   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

21           Rogers repeatedly claims that the state “statute” (Article I, Section 26) is unconstitutional

22   because it expressly forecloses relief on the merits of his procedural situation, but he fails to

23   make any such showing.

24


     [DKT. #S 17 & 18] - 2
 1           The Motion for Reconsideration is DENIED.

 2           Rogers’ Motion to Change his Address [Dkt. # 17] to reflect his transfer to Stafford

 3   Corrections Center is GRANTED and the Clerk shall change Rogers Address on the CM/ECF

 4   system.

 5           IT IS SO ORDERED.

 6           Dated this 16th day of August, 2019.

 7

 8                                                        A
                                                          Ronald B. Leighton
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     [DKT. #S 17 & 18] - 3
